


EXHIBIT 10.75

 

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amendment (this “Amendment”) is made and entered into this 12th day
of December, 2012 (the “Effective Date”), by and between Andrew J. Littlefair
(“Employee”) and Clean Energy Fuels Corp., a Delaware corporation (the
“Company”) (collectively, the “Parties”).

 

WHEREAS, the Parties previously entered into an amended and restated employment
agreement effective as of December 31, 2008 (the “Agreement”), which was
previously amended on February 17, 2012 (collectively, the “Employment
Agreement”); and

 

WHEREAS, the Parties desire to further amend the terms and conditions of the
Employment Agreement pursuant to this Amendment to reflect certain changes
necessary to comply with applicable law.

 

NOW, THEREFORE, in consideration of the mutual promises herein made, the
sufficiency of which are expressly acknowledged, the Parties hereby agree that
the Employment Agreement shall be further amended as follows, effective as of
the Effective Date:

 

1.     By replacing the phrase “during the first 75 days of the fiscal year”
where it appears in Section 4(b), and the phrase “on or before the 75th day”
where it appears in Section 5(a)(3), with the phrase “no later than March 15th”.

 

2.     By replacing the penultimate sentence of Section 5(d), and the final
sentence of both Section 5(e)(ii) and Section 5(f)(i), with the following
sentence:

 

“The cash Severance Benefits shall be paid to Employee as described in
Section 5(j).”

 

3.     By inserting the following sentence at the end of Section 5(f)(ii):

 

“Notwithstanding anything in this Agreement to the contrary, to the extent that
any of the payments or benefits provided under this Agreement are reduced in
accordance with the provisions of this Section 5(f)(ii), payments and benefits
that do not constitute nonqualified deferred compensation within the meaning of
Code Section 409A shall be reduced first, and any reduction shall be made in a
manner consistent with the requirements of Code Section 409A.”

 

4.     By inserting the following sentence at the end of Section 5(j):

 

“If the Release is executed and delivered and no longer subject to revocation as
provided herein, then any cash severance benefits shall be paid on the 90th day
following the termination of Employee’s employment (other than the Pro-Rated
Incentive Compensation, which shall be paid as specified in Section 5(a)),
except to the extent that such payments are further delayed pursuant to the
application of Section 5(h).”

 

5.     By inserting the following as a new Section 7(q):

 

“q.           Code Section 409A.

 

i.              General.  It is the intent of Employer and Employee that the
payments and benefits under this Agreement shall comply with or be exempt from
Code Section 409A, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with or exempt from Code
Section 409A.  In no event whatsoever shall Employer be liable for any
additional tax, interest or penalty that may be imposed on Employee pursuant to
Code Section 409A or for any damages for failing to comply with Code Section
409A.  All references to Code Section 409A shall be interpreted to include Code
Section 409A and all regulations and guidance promulgated thereunder.

 

--------------------------------------------------------------------------------


 

ii.             Reimbursements and In-Kind Benefits. To the extent any
reimbursements or in-kind benefits under this Agreement are subject to Code
Section 409A, (A) all such expenses or other reimbursements under this Agreement
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Employee; (B) any right to
such reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit; and (C) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

iii.            Offsets.   Notwithstanding any other provision of this Agreement
to the contrary, in no event shall any payment under this Agreement that is
subject to Code Section 409A be subject to offset, counterclaim, or recoupment
by any other amount unless otherwise permitted by Code Section 409A.”

 

As amended hereby, the Employment Agreement shall be and remain in full force
and effect.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment on and
as of the date first set forth above.

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

Name:

Richard R. Wheeler

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Andrew J. Littlefair

 

Andrew J. Littlefair

 

--------------------------------------------------------------------------------
